Citation Nr: 9908902	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-05 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with asthma and emphysema, as a 
result of exposure to ionizing radiation.

2.  Entitlement to service connection for colon cancer as a 
result of exposure to ionizing radiation.

3.  Entitlement to service connection for lung cancer as a 
result of exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his Spouse.
ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
April 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  Chronic obstructive pulmonary disease (COPD), asthma, and 
emphysema, are not statutorily deemed as presumptively due to 
exposure to ionizing radiation.

2.  There is no competent medical evidence of record of a 
nexus, or link, between any current diagnosis of COPD, 
emphysema, colon cancer, and lung cancer, which were first 
shown many years after service, and an incident of the 
veteran's active military service, including any exposure to 
ionizing radiation.   

3.  There is no current diagnosis of record of asthma.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well grounded 
claim for service connection for COPD with asthma and 
emphysema.  38 U.S.C.A. § 5107 (West 1991).
2.  The veteran has not presented evidence of a well grounded 
claim for service connection colon cancer.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The veteran has not presented evidence of a well grounded 
claim for service connection for lung cancer.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998). Service 
incurrence will be presumed for certain chronic diseases, 
including a malignant tumor (such as lung or colon cancer), 
if such are manifest to a compensable degree within one year 
after a veteran's separation from active service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A presumption of service connection may be granted for a 
"radiation exposed veteran" if certain statutory 
requirements are satisfied regarding the circumstances of the 
claimed exposure.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  This presumption may be rebutted by 
"affirmative evidence to the contrary," such as medical 
reasoning that, when combined with all the evidence of 
record, supports a conclusion that the disease was not 
incurred in service.  38 C.F.R. § 3.307(d). 

Additionally, if a claim for service connection is based on 
exposure to ionizing radiation, and it is established that a 
radiogenic disease first became manifest after service, and 
was not manifest to a compensable degree within any 
presumptive period as specified in 38 C.F.R. §§ 3.307, or 
3.309, the following factors will be examined:  1) whether 
the veteran was exposed to ionizing radiation as a result of 
participating in atmospheric testing of nuclear weapons in 
service (determined by making an assessment of the size and 
nature of the radiation dose); 2) whether the veteran 
subsequently developed a radiogenic disease, as recognized by 
statute, such as colon cancer and lung cancer; and 3) whether 
the disease first became manifest within a specific period, 
such as five years after radiation exposure for lung cancer.  
38 C.F.R. § 3.311(a), (b)(5).  The determination of service 
connection based on ionizing radiation is then made under the 
generally applicable service connection provisions, giving 
due consideration to any opinion provided by the Under 
Secretary of Health or an outside consultant.  38 C.F.R. 
§ 3.311(f).  Service connection will not be established if 
there is affirmative evidence to establish that a 
supervening, nonservice-related condition or event is more 
likely the cause of the disease.  38 C.F.R. § 3.311(g).  
Further, the veteran is not precluded from establishing, by 
independent medical evidence, that a current disorder is 
related to exposure to radiation in service.  See 38 C.F.R. 
§ 3.303(d); 3.311(b)(4); Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In reviewing any claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, the United States Court of Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has indicated 
that a claim may be well grounded based on application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  Savage, 10 
Vet. App. at 498.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  Id.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.  

The veteran contends that he was exposed to ionizing 
radiation during service, and as a result, developed chronic 
obstructive pulmonary disease (COPD), with asthma and 
emphysema, colon cancer, and lung cancer.  The U.S. 
Department of Defense, Defense Nuclear Agency (DNA), 
addressed the veteran's potential radiation exposure in a 
letter to the RO dated in June 1996.  The DNA indicated that 
the veteran had served in the Hiroshima and Nagasaki areas, 
on the USS BOSTON and the USS VESOLE.  According to the DNA, 
"[u]sing all possible 'worst case' assumptions, the maximum 
possible dose any individual serviceman might have received 
from external radiation, inhalation, and ingestion is less 
than one rem."  Further, the DNA indicated that it did not 
mean that any individual approached that level of exposure, 
and in fact, "it is probable that the great majority of 
servicemen assigned to the Hiroshima and Nagasaki occupation 
forces received no radiation exposure whatsoever, and that 
the highest dose received by anyone was a few tens of 
millirem."

In light of the foregoing, it appears that the veteran may 
have been exposed to a minimal amount of radiation while in 
service.  However, even accepting that the veteran may have 
had some degree of radiation exposure in service, the Board 
finds that for the following reasons, the veteran's appeal 
must fail as not well grounded.

A review of the evidence of record reveals that the veteran's 
service medical records are negative for any evidence of the 
claimed disorders.  In fact, the record is devoid of any 
medical evidence of the claimed disorders until many years 
after the veteran's separation from service.  VA medical 
records reveal that in November 1991, the veteran was 
diagnosed with carcinoma of the colon.  In an October 1995 VA 
examination report, the veteran was diagnosed with COPD with 
emphysema.  However, there is no evidence of record of 
asthma.  Finally, a July 1996 VA x-ray of the chest reveals 
the presence of a left posterior perihilar carcinoma mass, 
until proven otherwise.  More recent x-ray reports, including 
reports dated from August 1996 to June 1998, indicate that 
the veteran had bilateral lung masses.  An impression in May 
1997 was metastatic disease involving both lungs.  

In February 1997, the veteran and his spouse appeared before 
a hearing officer at the RO.  The veteran indicated that he 
had had breathing problems ever since he came back from 
service.  He also stated that he was treated for pneumonia in 
1971, and that he was told around that time that he had a 
spot on his lung, which was lung cancer.  He believed that 
this was currently manifested as active lung cancer.  The 
veteran noted that he had been a smoker in the past, but 
never a heavy smoker, and he quit in 1978.

Initially, the Board notes that chronic obstructive pulmonary 
disease (COPD), asthma, and emphysema, are not statutorily 
enumerated as being due to ionizing radiation exposure.  See 
38 C.F.R. § 3.311(b); see also 38 C.F.R. § 3.309(d).  
Further, there is no independent medical evidence of record 
that indicates that the veteran has COPD, asthma, and/or 
emphysema, which is related to radiation exposure in service.  
See 38 C.F.R. § 3.311(b)(4); Combee, 34 F.3d 1039.  Moreover, 
whereas the Board does not dispute that the veteran has 
presented adequate evidence of a current diagnosis of COPD 
with emphysema, there is no competent medical evidence of 
record of a nexus, or link, between any current COPD with 
emphysema, and an incident of the veteran's military service.  
See Epps, 126 F. 3d at 1468; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)(lay assertions of [etiology] cannot constitute 
evidence to render a claim well grounded under section 
5107(a)).  There is also no diagnosis of record of asthma.  
See Epps, 126 F. 3d at 1468.

In regard to the veteran's claims for service connection for 
colon cancer and for lung cancer, the Board notes that both 
colon cancer and lung cancer have been statutorily deemed as 
radiogenic diseases.  See 38 C.F.R. § 3.311(b)(2).  
Furthermore, the Board does not dispute that the veteran has 
presented clear evidence of colon cancer following service, 
and it appears that he may have presented evidence of lung 
cancer following service.  It is also apparent that  the 
veteran developed colon cancer and lung cancer more than five 
years following service separation.  See 38 C.F.R. 
§ 3.311(b)(5)(iv).  

However, a February 1998 statement from the VA Chief Public 
Health and Environmental Hazards Officer (Under Secretary of 
Health), discloses that it was unlikely that the veteran's 
colon cancer could be attributed to exposure to ionizing 
radiation in service.  This opinion was based on a review of 
the veteran's history of inservice radiation exposure and, 
his post-service treatment for colon cancer, as described in 
a VA Memorandum dated in February 1998.  As a result of the 
foregoing opinion, a March 1998 opinion from the VA Director 
of Compensation and Pension Service concluded that there is 
no reasonable possibility that the veteran's disability was 
the result of such exposure.   

Similarly, in a September 1998 statement from the VA Chief 
Public Health and Environmental Hazards Officer (Under 
Secretary of Health), it was concluded that it was "unlikely 
that the veteran's colon cancer or possible lung cancer can 
be attributed to exposure to ionizing radiation in service."  
As a result of the foregoing opinion, a September 1998 
opinion from the VA Director of Compensation and Pension 
Service concluded that there is no reasonable possibility 
that the veteran's colon cancer or lung cancer was the result 
of such exposure.  See 38 C.F.R. § 3.311(f).

In light of the above evidence, and based on all the evidence 
of record, the Board concludes that there is no competent 
medical evidence that establishes a nexus between the 
veteran's service, including his exposure to ionizing 
radiation, and his current COPD with emphysema, colon cancer, 
or lung cancer.  See 38 C.F.R. § 3.311(f).  Furthermore, as 
the veteran appears to have no medical expertise, his 
contentions that he currently has the claimed disorders as a 
result of his military service, including exposure to 
radiation, are not sufficient to render his claims well 
grounded.  See Grottveit, 5 Vet. App. at 93.  The same 
analysis applies to the buddy statements, submitted to the RO 
in September 1996.  Moreover, as the record is devoid of any 
evidence of chronic in-service COPD, asthma, emphysema, colon 
cancer, or lung cancer, there is no basis to well-ground the 
veteran's claim under 38 C.F.R. § 3.303(b).  See Savage, 10 
Vet. App. at 498.  Nor is there any basis for service 
connection under 38 C.F.R. § 3.309(d), as the claimed 
conditions are not listed as subject to presumptive service 
connection for radiation exposed veterans.  

In light of the foregoing, the Board finds that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well grounded claim for service connection for COPD with 
asthma and emphysema, for colon cancer, and for lung cancer.  
As such, the VA is under no further duty to assist the 
veteran in developing the facts pertinent to his claims.  See 
Epps, 126 F.3d at 1468 ("there is nothing in the text of 
[38 U.S.C.A.] § 5107 to suggest that the [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim.").  Furthermore, 
the Board is unaware of the existence of any relevant 
evidence, which, if obtained, would well ground the veteran's 
claims.  See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. 
Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present well grounded 
claims for service connection for COPD, with asthma and 
emphysema, for colon cancer, and for lung cancer.  See 
McKnight,131 F.3d at 1485; Robinette, 8 Vet. App. at 77-78.  
In that regard, competent medical evidence is needed that 
establishes a current diagnosis of the claimed disorders, as 
well as competent medical evidence of a nexus, or link, 
between any current claimed disorder and an incident of the 
veteran's military service, to include exposure to ionizing 
radiation.






ORDER

In the absence of evidence of well grounded claims, service 
connection for chronic obstructive pulmonary disease, with 
asthma and emphysema, for colon cancer, and for lung cancer, 
to include as due to exposure to ionizing radiation, is 
denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


